By the COURT.
The original transcript did not show that the notice of appeal was served on the plaintiff’s attorney of record, and a motion to dismiss on that ground was made by said attorney. When the motion was called up, the defendant’s attorney suggested diminution of record, and asked and obtained leave to file a certificate of the clerk of the court below showing that proof of service of said notice on plaintiff’s said attorney of record is on file in the office of said clerk.
Motion to dismiss denied.